Order of the County Court of Nassau county reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs; defendant to answer within ten days from the entry of the order herein. The judgment from which the defendant appealed was entered against it in the County Court of Nassau county by default. The judgment roll consists of the summons and complaint and proof of default. The complaint contains no allegation of the necessary jurisdictional facts. The judgment, therefore, must be vacated and set aside. (Wachtel v. Diamond State Engineering Corporation, 215 App. Div. 15; Henneke v. Schmidt, 121 id. 516; Meyers v. American Locomotive Co., 201 N. Y. 163.) Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur. Settle order on notice.